Citation Nr: 1523042	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO. 11-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2014, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims folder.

In August 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. For the reasons below, the AOJ has complied with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future review of this case should take into consideration the existence of these electronic records.
 

FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus, type II, originated in service, manifested to a compensable degree within one (1) year of service, or is a disease, injury or event related to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim. Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008. See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

A letter dated in August 2009 informed the Veteran of the evidence necessary in order to substantiate his service connection claim. It also satisfied Dingess/Hartman by advising the Veteran how VA assigns the disability rating and effective date elements of a claim. 
VA's duty to assist has also been satisfied. The claims file contains the Veteran's service and post-service treatment records, and a VA examination report dated in February 2015. Additionally, the claims file contains the Veteran's personal statements and testimony in support of his claim. 

Review of the VA examination report shows that the examiner obtained a history of symptomatology and treatment from the Veteran, performed a comprehensive examination and provided a sound explanation for her opinion. The VA examination report is adequate to decide this case.

As noted above, in February 2014, the Veteran was afforded a Board video conference hearing. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The hearing was held in compliance with the provisions of Bryant. Further, there is no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. 
§ 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing. Moreover, the Veteran's statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the statements focus on such evidence and elements. During the hearing, the VLJ continually refocused the Veteran on the critical elements for establishing service connection for the disorder in question. Accordingly, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record. 

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added). For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).  

Additionally, service connection for certain chronic diseases, such as diabetes mellitus, type II, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

During his hearing before the Board, the Veteran alleged that he developed diabetes mellitus, type II, during service, and began to manifest early symptoms of the disease at that time.

Review of the Veteran's service treatment records reveals no complaints of, treatment for, or a diagnosis of diabetes mellitus, type II. However, during his February 16, 1994 service retirement examination, the examiner noted that his blood glucose level was 113 (higher than normal); he requested a repeat glucose test and, under recommendations, wrote "early diabetes?" A repeat glucose test the following day, however, yielded a blood glucose level of 86. 
Post-service treatment reports of record contain no evidence that the Veteran developed diabetes mellitus, type II, during the one-year period following service. Although a chronic disease need not be diagnosed during the presumptive period, characteristic manifestations thereof, to the required degree, must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis. 38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991). In other words, there must be manifestation to a compensable degree within a particular time period. This does not mean that there must be a diagnosis in that period, but that there must be characteristic symptoms followed by diagnosis without unreasonable delay. 38 C.F.R. § 3.307(c).

The first evidence that the Veteran had a diagnosis of diabetes mellitus, type II, however, was not until August 2002, when the Veteran's private physician, Dr. Spencer, reported that he was the Veteran's first medical provider after active military service. He said that he first treated the Veteran in November 1996, that the Veteran had been treated for diabetes mellitus, type II, and hypertension, and that it was his belief that the Veteran had diabetes mellitus, type II, while in service. 

VA treatment reports during the period on appeal also show that the Veteran has a diagnosis of diabetes mellitus, type II, and is being treated for the condition with medication. 

During his February 2014 hearing before the Board, the Veteran said that he was diagnosed with diabetes mellitus, type II, at the end of 1995 by a private doctor. 

In February 2015, the Veteran was afforded a VA diabetes mellitus examination. After noting that she had reviewed the Veteran's complete claims folder, including his service treatment records and the letter from Dr. Spencer, the examiner opined that it was less likely than not that the Veteran's current diabetes mellitus, type II, was a result of service or had manifested within a year of separation from service or shortly thereafter. She explained that there was no evidence found for abnormal plasma glucose testing results during military service, which was verified on repeat fasting plasma glucose testing on February 17, 1994. She said that the Veteran did not meet the clinical criteria for a diagnosis of diabetes mellitus, type II, during military service or within one year of separation. Significantly, she noted that he had several identified risk factors for developing the disease, including obesity, strong familial history in first degree relatives (he reported that his mother, brother and three sisters also had the condition), and ethnicity of African-American. The examiner added that these risk factors were neither due to participation in military service, nor aggravated beyond the course of the natural disease risk during service. Rather, she found that the degree of physical activity in service would have offered a protective effect in delaying the development of the condition in terms of weight control with a more active, physical lifestyle.

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus, type II. As noted above, although the evidence shows that the Veteran currently has the disease, a more informed medical opinion indicates that the disorder did not manifest during active duty service or is in any way related to an aspect of service. Because there is no probative evidence to show that the Veteran was diagnosed with diabetes mellitus, type II, to a compensable degree within one year of separating from service, service connection on a presumptive basis is also not for application. 

In addition to the treatment records, the Board has also considered the Veteran's claims that his current diabetes mellitus, type II, manifested during active duty service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), a complex endocrine disorder, such as diabetes mellitus, type II, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Veteran's statements are not competent as to the cause of his disorder.

The Board has also considered the letter from the Veteran's private physician, Dr. Spencer. The Court has held that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). The Court has further held that the weight of a medical opinion is diminished where the opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). Although Dr. Spencer opined that the Veteran's diabetes mellitus, type II, developed during service, he neither provided a date on which the Veteran was actually diagnosed with the condition, nor provided any comprehensive explanation for his opinion. The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. See Miller v. West, 11 Vet. App. 345, 348 (1998). The Board therefore accords little probative weight to this statement. 

Finally, the Board has also considered the Internet article submitted by the Veteran. Treatise evidence can, in some circumstances, constitute competent medical evidence. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses). The Court has held that, while a medical article or treatise can provide support to a claim, it must be combined with an opinion from a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships. Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998). However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993). Although the article submitted by the Veteran purports to suggest that persons diagnosed with diabetes mellitus, type II, had the disease four to seven years before it is diagnosed, the Board finds the treatise evidence in this instance to be so general and speculative in nature as to not constitute competent, probative evidence - especially when viewed with the results of the VA examination.

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus, type II. As there is not an approximate balance of evidence, the "benefit-of-the-doubt" rule is not applicable in this case. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


